Ames, J.
It appears to us that there was no substantial variance between the allegation and the proof. The indictment does not purport to set out the exact words in which the threat was expressed. The note was given because Martin had been discovered in an equivocal or suspicious position, and was upon no other consideration. If in that state of things the defendant said to Martin “ I will have you arrested for adultery unless you pay this note in three days,” he must have conveyed the same idea as if he had used substantially the words set out in the indictment. A man who says that he will enter a complaint for a crime must be understood to mean that he will take the first step for the commencement of a criminal prosecution with its ordinary incidents ; and when the crime in question is adulteiy *17the arrest of the party accused is a part of the regular course of proceeding. ■ It is none the less an attempt to extort money by threats, because the party had been induced to give his note for the sum in question ; and there is nothing to show that the discovery, the conversation, the delivery of the note, and the utterance of the threat, were not all parts of the same transaction. An indictment, charging that “the defendant on,” &c., “at,” &c., “ knowingly, wilfully and maliciously did verbally threaten George P. Martin, to accuse him, the said Martin, of having committed,” &c., “ by words then and there knowingly, wilfully and maliciously spoken of and to the said George P. Martin, substantially as follows,” &c., is not open to objection on the ground that it does not sufficiently allege a malicious threatening of another, by words spoken by the defendant, or that it does not charge that the defendant threatened that he would make such accusation.
Exceptions overruled.